        Case 2:19-cv-01978-DWL Document 1 Filed 03/26/19 Page 1 of 7



 1   Paul B. Mengedoth (018507)
 2   MENGEDOTH LAW PLLC
     20909 N. 90th Place, Suite 211
 3   Scottsdale, AZ 85255
     Tel: (480) 778-9100
 4   Fax: (480) 778-9101
 5   E-mail: paul@mengedothlaw.com

 6   (Additional counsel on signature page)
 7
     Attorneys for Plaintiff Kevin Rouse
 8
 9                           UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF ARIZONA
11
      Kevin Rouse, an individual,        )
12
                                         )    Case No. ______________
13                 Plaintiff,            )
                                         )
14    v.                                 )              COMPLAINT
15                                       )
      CVS Pharmacy, Inc., a Rhode Island         JURY TRIAL DEMANDED
                                         )
16    Corporation,
                                         )
                                         )
17                 Defendant.
                                         )
18                                       )
     _________________________________________________________________
19
20           Kevin Rouse (hereinafter “Plaintiff”), by undersigned counsel, brings the
     following complaint against CVS Pharmacy, Inc. (hereinafter “Defendant” or “CVS”) and
21
     states as follows:
22
                                  JURISDICTION AND VENUE
23
            1.     This action arises out of Defendant’s numerous violations of the Telephone
24
     Consumer Protection Act, 47 U.S.C. § 227, et seq. (hereinafter the “TCPA”).
25
            2.     This Court has jurisdiction over action pursuant to 47 U.S.C. § 227(b)(3) and
26
     28 U.S.C. § 1331. See also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368 (2012).
27
28

                                                 1
                                                                          Plaintiff Rouse’s Complaint
        Case 2:19-cv-01978-DWL Document 1 Filed 03/26/19 Page 2 of 7



 1         3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because
 2   the conduct at issue occurred in this District, Plaintiff resides in this District, and
 3   Defendant conducts substantial business in this District.
 4                                             PARTIES

 5          4.      Plaintiff is a resident of Scottsdale, Arizona. Plaintiff is a “person” as defined
 6   by 47 U.S.C. § 153(39).
 7          5.      Defendant is a foreign corporation organized and existing under the laws of
 8   the state of Rhode Island, with its principal office located at One CVS Drive, Woonsocket,
 9   Rhode Island, 02895. Defendant is authorized to, and does, conduct business in the state of

10   Arizona. Defendant has appointed CT Corporation System as its agent, located at 3800 N

11   Central Avenue, Suite 460, Phoenix, Arizona 85012. Defendant is a “person,” as defined by
     47 U.S.C. § 153(39).
12
                            PLAINTIFF’S FACTUAL ALLEGATIONS
13
            6.      At all times herein relevant, Plaintiff utilized a cellular telephone service
14
     and was assigned the telephone number ending in “6525”.
15
           7.       On or about December 30, 2016, Plaintiff went to a CVS pharmacy located
16
     at 9000 E Indian Bend, Road, Scottsdale, Arizona to pick up some prescription
17
     medications.
18          8.      While in the process of paying for said prescription medications, Plaintiff
19   was asked on the point of sale customer display screen whether he consented to
20   Defendant’s communicating with him by way of text message.
21         9.       Only two options were displayed upon the point of sale customer display
22   screen: “Yes” and “Skip.”
23         10.      Plaintiff did not wish to consent to Defendant’s communicating with him by

24   way of text message and explicitly communicated such to Defendant’s agent facilitating

25   the sale of the prescription medications.
            11.   Defendant’s agent instructed Plaintiff to choose “Skip” on the point of sale
26
     customer display screen; Plaintiff did so.
27
28

                                                    2
                                                                               Plaintiff Rouse’s Complaint
         Case 2:19-cv-01978-DWL Document 1 Filed 03/26/19 Page 3 of 7



 1            12.      On or about May 30, 2017, Plaintiff went to a CVS pharmacy located at
 2    4140 County Road 101 N, Plymouth, Minnesota 55446 to pick up a prescription
 3    medication.
 4            13.      While in the process of paying for said prescription medication, Plaintiff

 5    was asked on the point of sale customer display screen whether he consented to

 6    Defendant’s communicating with him by way of text message.
            14.        Only two options were displayed upon the point of sale customer display
 7
      screen: “Yes” and “Skip.”
 8
            15.        Plaintiff did not wish to consent to Defendant’s communicating with him by
 9
     way of text message and explicitly communicated such to Defendant’s agent facilitating
10
     the sale of the prescription medications.
11
              16.      Defendant’s agent instructed Plaintiff to choose “Skip” on the point of sale
12
      customer display screen; Plaintiff did so.
13            17.      Despite being actually aware that Plaintiff did not consent to Defendant’s
14   communication with him by way of text message, Defendant sent Plaintiff numerous text
15   messages relating to his prescription medications.
16            18.      On or about June 18, 2017, Plaintiff contacted Defendant via telephone and
17   reiterated once again that he did not consent to Defendant’s communicating with him by
18   way of text message.

19            19.      From December 30, 2016, to August 29, 2018, Defendant sent Plaintiff 133

20    separate text messages relating to his prescription medications, each in violation of 47
      U.S.C. § 227(b)(1).
21
              20.      Each of the 137 text messages Defendant sent to Plaintiff were sent by
22
     means of an automatic telephone dialing system, as such is defined by 47 U.S.C. §
23
     227(a)(1). See also, Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir.
24
     2018).
25
              21.      Each of the 137 text messages Defendant sent to Plaintiff stated a variation
26
     of the following:
27
                    x “Kevin, your Rx order is ready.”
28

                                                     3
                                                                             Plaintiff Rouse’s Complaint
       Case 2:19-cv-01978-DWL Document 1 Filed 03/26/19 Page 4 of 7



 1               x “Kevin, your pharmacist filled” your “prescriptions for you at CVS
 2                 pharmacy.”
                 x “Would you like to refill” your prescriptions?
 3               x “Kevin, your Rx” is “pending insurance approval.”
 4               x “Kevin, your Rx” is “too soon to fill.”
                 x “Kevin, you have… Rx due for refill.”
 5               x “Kevin, Rx… is out of refills.”
 6               x “Kevin, did you know today is the last day to pick up your prescription
                   order from CVS Pharmacy?”
 7               x “Kevin, … the Rx your pharmacist filled for you at CVS will be
                   returned.”
 8
                 x “Kevin, your Dr. did not authorize a request to refill your Rx”
 9               x “You can now refill by text with our new refill reminders.”
10          22.     Of the 137 text messages Defendant sent to Plaintiff, some were sent on the
11   same day.
12          23.     Defendant sent Plaintiff three text messages on December 30, 2016; two text
13   messages on February 9, 2017; two text messages on February 17, 2017; two text
14   messages on March 6, 2017; three text messages on June 5, 2017; two text messages on
15   August 2, 2017; three text messages on August 28, 2017; two text messages on

16   November 20, 2017; two text messages on November 21, 2017; two text messages on

17   April 24, 2018; two text messages on April 27, 2018; two text messages on May 1, 2018;
     and two text messages on July 30, 2018.
18
           24.      Moreover, Defendant consistently sent Plaintiff more than three text
19
     messages per week.
20
           25.      From December 30, 2016, to January 6, 2017, Defendant sent Plaintiff five
21
     text messages.
22
           26.      From March 1, 2017, to March 6, 2017, Defendant sent Plaintiff four text
23
     messages.
24         27.      From March 29, 2017, to April 6, 2017, Defendant sent Plaintiff six text
25   messages.
26         28.      From June 1, 2017, to June 5, 2017, Defendant sent Plaintiff five text
27   messages.
28

                                                  4
                                                                          Plaintiff Rouse’s Complaint
        Case 2:19-cv-01978-DWL Document 1 Filed 03/26/19 Page 5 of 7



 1         29.       From June 8, 2017, to June 21, 2017, Defendant sent Plaintiff seven text
 2   messages.
 3         30.       From July 19, 2017, to August 2, 2017, Defendant sent Plaintiff nine text
 4   messages.

 5             31.   From August 25, 2017, to September 24, 2017, Defendant sent Plaintiff 13

 6   text messages.
               32.   From November 20, 2017, to November 21, 2017, Defendant sent Plaintiff
 7
     four text messages.
 8
               33.   From January 23, 2018, to February 1, 2018, Defendant sent Plaintiff eight
 9
     text messages.
10
               34.   From February 26, 2018, to March 5, 2018, Defendant sent Plaintiff four
11
     text messages.
12
               35.   From April 20, 2018, to May 7, 2018, Defendant sent Plaintiff nine text
13   messages.
14             36.   Of the 137 text messages Defendant sent to Plaintiff, 133 failed to include
15   an easy means to opt out of receiving such future text messages.
16             37.   Defendant’s conduct in violation of the TCPA caused Plaintiff to
17   unnecessarily expend significant time and effort and caused him a significant amount of
18   annoyance and frustration.

19                                      CAUSES OF ACTION

20                                             COUNT I.
21
         VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT -
22                           47 U.S.C. § 227 et seq.
23             38.   Plaintiff incorporates by reference all foregoing paragraphs as if fully stated
24   herein.
25             39.   The TCPA prohibits Defendant from sending Plaintiff text messages by
26   means of an automatic telephone dialing system, except for emergency purposes or with
27   Plaintiff’s express consent. See, 47 U.S.C. § 227(b)(1).
28

                                                    5
                                                                             Plaintiff Rouse’s Complaint
        Case 2:19-cv-01978-DWL Document 1 Filed 03/26/19 Page 6 of 7



 1         40.       Defendant utilized an automatic telephone dialing system to send Plaintiff
 2   text messages regarding his prescription medications, non-emergency purposes and
 3   without Plaintiff’s consent, on 133 separate occasions, in violation of 47 U.S.C. §
 4   227(b)(1).

 5         41.       Defendant’s foregoing acts and omissions constitute numerous and multiple

 6   knowing and/or willful violations of 47 U.S.C. § 227(b)(1).
           42.       Accordingly, Plaintiff is entitled to an award of $1,500.00 in statutory
 7
     damages per each violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(C).
 8
           43.       Alternatively, Defendant’s foregoing acts and omissions constitute
 9
     numerous and multiple negligent violations of 47 U.S.C. § 227(b)(1).
10
           44.       Accordingly, Plaintiff is entitled to an award of $500.00 in statutory
11
     damages per each violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B).
12
                                       PRAYER FOR RELIEF
13
     WHEREFORE, Plaintiff prays for relief as follows:
14
15         x Statutory damages of $500.00 for each text message determined to be in violation
             of the TCPA, pursuant to 47 U.S.C. § 227(b)(3);
16         x Treble damages for each violation determined to be willful and/or knowing under
17           the TCPA, pursuant to 47 U.S.C. § 227(b)(3); and
           x For such other and further relief as may be just and proper.
18
                                          TRIAL BY JURY
19
20                Plaintiff is entitled to, and hereby demands, a trial by jury. US Const. amend.

21   VII; Fed. R. Civ. Pro. 38.

22
23
24
25
26
27
28

                                                   6
                                                                           Plaintiff Rouse’s Complaint
       Case 2:19-cv-01978-DWL Document 1 Filed 03/26/19 Page 7 of 7



 1   Dated this 26th day of March 2019.   Respectfully submitted,
 2
 3
                                          By: /s/ Paul B. Mengedoth_______________
 4                                            Paul B. Mengedoth, Esq. (018507)
 5                                            MENGEDOTH LAW PLLC
                                              20909 N. 90th Place, Suite 211
 6                                            Scottsdale, AZ 85255
                                              Tel: (480) 778-9100
 7
                                              E-mail: paul@mengedothlaw.com
 8
                                              Thomas J. Lyons, Esq.
 9                                            (Pro hac vice application pending)
                                              LYONS LAW FIRM, P.A.
10                                            367 Commerce Court
11                                            Vadnais Heights, MN 55127
                                              Telephone: (651) 770-9707
12                                            Facsimile:(651)770-5830
                                              tlyons@lyonslawfirm.com
13
14                                            Thomas J. Lyons, Jr., Esq.
                                              (Pro hac vice application pending)
15                                            CONSUMER JUSTICE CENTER, P.A.
16                                            367 Commerce Court
                                              Vadnais Heights, MN 55127
17                                            Telephone: (651) 770-9707
                                              Facsimile:(651)704-0907
18
                                              tommy@consumerjusticecenter.com
19
                                              Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28

                                             7
                                                                        Plaintiff Rouse’s Complaint
